DETAILED ACTION
This communication is responsive to Amendment filed 05/21/2021.
Claims 1-3 have been examined.

Response to Amendment
In the instant amendment, claims 1-3 have been amended.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Re claim 1, claim should be rewritten in a clearer way. Specifically, there are simply too many-run on sentences, and the relationships amongst the claim elements are unclear. For example, claim 1 recites "...any server-module communication between server and the mobile electronic module occurring by the...with leveraging the application programing interface by means of...." (lines 9-13). There is no verb in this phrase, it is unclear what this phrase is modifying, i.e. what object is performing what.
Also, the claim has languages of "leveraging" such as "then the mobile electronic module receives leveraging the communication system providing the internet access." This is again very confusing, because it is unclear what is being received. While it appears that the module is supposed to receive leveraging, however, to a PHOSITA in the field of communication, it does 
Similar issues permeates throughout the claim. 
Appropriate correction is required.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193